GRAY, Circuit Judge.
I dissent from so much of the foregoing, opinion of the majority of the court as relates to patent No. 421,244, granted to Chisholms, for an improvement in the method of hulling, peas, and commonly called the “podder process.” I am of opinion that this patent should be sustained as a true invention of a patentable process Its usefulness cannot be disputed, nor do I think its validity is open to attack. A careful examination of the Faure machine convinces me that it cannot be sustained as an anticipation of the invention of the patent here in suit I do not find, either in the original patent of Madame Faure nor in the specification and claims of the first addition thereto, any hint of the method of hulling peas by impact. I admit that the drawings of the Faure machine and the arguments of counsel, make it probable that a large portion of the peas that went through it were hulled by impact, but that is an inference only from an examination of the machine itself. It does not appear in evidence1 that the thought of hulling by impact had ever occurred to her, and the machine of her patent was built to act in a different way; that was, to hull peas by attrition and abrasion. “One who accomplishes a result by a process which is only partially or not at all understood by him, has invented nothing, and cannot deprive another, who afterwards discovers and proclaims the true principle of the operation, of the right of an inventor.” In other respects, I am. in accord with the majority of the court.